DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/19 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 12/27/19 are accepted.

Specification
With respect to the present abstract, it is suggested that the “reference numerals” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (JP-02001153799A) in view of (Sasaki et al (5,311,277) or James Chisholm (3,600,571)).
Regarding claim 1, figure 1 of Nishigaki below discloses a flame atomic absorption spectrophotometer, comprising: an atomization unit (2) that atomizes a sample (3) by burning mixed gas of fuel gas and supporting gas with a burner (not labeled) to form flame, and spraying the sample into the flame (also see par. [0011] of the attached translation); a light source (1) that emits a measuring beam into the flame (disclosed in the atomization unit 2); a detector (5) that detects a measuring beam that has passed through the flame (2); and a storage unit (8) that stores, in association with calibration curve data (figure 2) obtained by measuring a known sample (S1-S5) (see par. [0014] and [0015] of the translation). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nishigaki does not explicitly teach that the calibration step include a manual rotation mechanism for manually rotating the burner to change an angle of the burner with respect to an optical path of a measuring beam and a rotation position detection 
Sasaki et al, from the same field of endeavor, discloses an atomic absorption spectroscopic analytic apparatus in which the position of the burner head (9) is calibrated by including a manual rotation mechanism (i.e., using screws 10, 15 and 17) for manually rotating the burner (9) to change an angle of the burner (9) with respect to an optical path (46) of a measuring beam and a rotation position detection unit  that discretely detects a rotation position of the burner (i.e., using pulse motor 44 for automatically and selectively placing the flame burner at a predetermined position on the optical axis) (see figure 4 below and column 3, lines 1-15, 24-42 and column 4, line 20 through column 5, line 20).

    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale


Regarding claim 6; claim 6 depends on claim 1 and with respect to the combination of Nishigaki and (Sasaki et al or Chisholm) above, Nishigaki teaches a sample concentration calculation unit that calculates a concentration of a sample based on measurement data obtained by measuring an unknown sample (U1) and the calibration curve data (figure 2) obtained under a same condition as that at the time of the measurement, wherein in association with the concentration of the sample calculated by the sample concentration calculation unit and calibration curve data used when the concentration of the sample is calculated (see claims of Nishigaki and par. [0014]-[0015] of translation), the storage unit stores, as a device condition, a rotation position of the burner when the calibration curve data is obtained (see Sasaki et al or Chisholm above).
Regarding claim 7, Nishigaki teaches the use of a data output unit that outputs, as report data (i.e., control part 9, operating part 10 and display 11), the concentration of the sample calculated by the sample concentration calculation unit (7), calibration curve data (figure 2) used when the concentration of the sample (U1) is calculated (par. [0014] of the translation).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liddell et al (4,314,764) discloses a chemical analysis sample control in which the step of calibration is well-known in the art (see column 4, lines 3-26), Rogasch et al (4,776,694) discloses a burner assembly for atomic absorption spectrometer in which the burner head (10, 14) is rotated for the purpose of calibration (figure 1 and claims 1-3) and Sugihara (2015/0293014) discloses an atomic absorption spectrophotometer; however, the position calibration of the burner head is not taught.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 25, 2021